Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 Applicant’s amendment in the reply filed on 7/8/2022 is acknowledged, with the cancellation of Claims 1-10; and the additional newly added Claims 16-28.  Claims 11-28 are pending.  Claims 11-28 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 remain rejected, claims 16, 17, 19-21, and 24-28 are newly under 35 U.S.C. 102 (a)(2) as being anticipated by Boland et al (US 2019/0240141 A1).  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 4/8/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 7/8/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Boland et al teach in some embodiments, topical formulations (thus the composition is formulated for topical application to a subject) for treating skin discoloration (thus a process of improving the youthful appearance of the skin, thus reduction in skin age score, maintaining a constant SAS of the subject, reducing the rate of increase of SAS of the subject compared to a control subject, thus increasing in oxytocin level of the subject, thus claims 25-28 are met) and methods of using same, are provided, comprising (i) a first anti-melanin agent, wherein said first anti-melanin agent comprises a bidens pilosa extract (thus a bioactive agent capable of stimulating an oxytocin receptor in the epidermis or human fibroblast of a subject, thus claim 17 is met, thus a plant extract, thus claim 19 is met; thus the claimed Capsella bursa-pastoris, thus claim 20 is met), (ii) a second anti-melanin agent, wherein said second anti-melanin agent comprises a rheum extract (e.g., rheum rhaponticum extract), (iii) an anti-inflammatory agent (e.g., a Vitamin E compound) (thus one or more additive, thus claim 11 is met), and (iv) a sun protection agent (e.g., zinc oxide and/or titanium dioxide) with an SPF of 15, 30, 50 or more [0033]. 
Boland et al teach an effective (e.g., therapeutic) amount, in one embodiment, may be that which reduces the appearances of fine lines, puffiness, dark circles (thus a process of improving the youthful appearance of the skin), and/or laxity after at least four weeks of twice daily use (thus claim 12 is met) [0016].
Boland et al teach the formulations described herein can provide both short-term and long-term benefits according to several embodiments. Beneficial effects from use of the formulations described herein occur upon use, within 1-2 days, about 7 days, about 14 days, or within about 4 weeks. In several embodiments, the skin appears improved after application of the formulation and benefits continue over about 2-6 weeks, about 6-12 weeks, about 12-24 weeks, or about 24-52 weeks of use (thus 20 days or more, thus claim 12 is met; thus for a period of 6 weeks or more, thus claim 14 is met). In several embodiments, long lasting effects on the skin are achieved in less than 1-3 months [0041].
Boland et al teach in some embodiments, the formulations provided herein are concentrated and provided in a mask form to be left on the skin for at least 5, 15, 30, or 60 minutes (or as an overnight night repair mask) for accelerated results [0157] (thus applying is nightly, thus claim 15 is met).
Boland et al teach the topical formulation, in some embodiments, comprises or consists essentially of the following ingredients: about 0.05-5% (e.g., about 0.5-3%) vitamin E compound (thus claim 21 is met; thus overlaps with the claimed 0.1-10% in claim 24, thus claim 24 is met), 0.005-5% (e.g., about 0.03-3%) rheum rhaponticum extract (e.g., acetyl rheum rhaponticum root extract) and about 0.005-5% (e.g., about 0.03-3%) (thus overlaps with the claimed 1-99% in claim 16, thus claim 16 is met) asteraceae extract (e.g., bidens pilosa extract). In addition, some or all of the following ingredients may be included: about 1-25% (e.g., about 5-30%) sunscreen and about 0.5-10% (e.g., about 1-5%) thermus thermophillus ferment [0101].
Boland et al teach additionally, several embodiments described herein provide a rejuvenated, refreshed and more youthful appearance after daily use for 2, 4 or 6 weeks [0039]. 
Boland et al teach anti-inflammatory agents used in the formulations described herein include but are not limited to one or more of the following: vitamin E compounds (such as disodium lauriminodipropionate tocopheryl phosphate and other tocopherols), vitamin A compounds (thus claims 22 and 23 are met), vitamin B compounds, and vitamin D compounds. In several embodiments, the anti-inflammatory agent comprises a vitamin E compound (e.g., disodium lauriminodipropionate tocopheryl phosphate). The anti-inflammatory agents are provided, in several embodiments, in a range of about 0.1% to about 20% (thus overlaps with the claimed 0.001-2%) (e.g., 0.1%, 0.5%, 0.8%, 1%, 5%, 10%, 20%, and ranges in between) % m/m, % m/v, or % v/v in the formulation. In many embodiments, the percentages provided are % m/m or % w/w [0097].
Therefore, the reference is deemed to anticipate the instant claim above.


Applicant argues that “Applicant respectfully submits that Boland does not teach or suggest a bioactive agent capable of stimulating an oxytocin receptor as required by claim 11. While the Office Action asserts that a Bidens pilosa extract is capable of stimulating an oxytocin receptor based on the language of the present claims, nothing in Boden teaches or suggests this.  Applicant also argues that “The Office Action purports that Boland’s disclosure of “treating skin discoloration” is equivalent to “improving the youthful appearance of the skin” recited in the present claims. The Applicant respectfully submits that the skin discoloration of Boland does not meet the absolute identity and process requirements of an anticipation rejection at least by failing to teach or suggest the claimed “improving the youthful appearance of the skin” as consistent with the usage of this phrase in the specification”. Applicant further argues that “in particular, paragraph [0011] of the present application states that a higher percentage of reduction of the skin age score (SAS) from the expected SAS corresponds to a more youthful appearance. The SAS is measured using the methodology disclosed in paragraph [0038], and quantifies 24 different skin criteria, which fit into 6 larger categories to generate the SAS. Discoloration is only one of the criteria evaluated in the skin aging score. Additionally, the present application states that oxytocin binding is correlated with improvement of a youthful appearance. See paragraph [0014] of the present application” In addition, Applicant argues that “Boland does not equivocate skin discoloration with a youthful appearance” (pages 6-7).
This is not found persuasive. First of all, Boland et al teach the topical formulation, in some embodiments, comprises or consists essentially of the following ingredients: about 0.05-5% (e.g., about 0.5-3%) vitamin E compound (thus claim 21 is met; thus overlaps with the claimed 0.1-10% in claim 24, thus claim 24 is met), 0.005-5% (e.g., about 0.03-3%) rheum rhaponticum extract (e.g., acetyl rheum rhaponticum root extract) and about 0.005-5% (e.g., about 0.03-3%) (thus overlaps with the claimed 1-99% in claim 16, thus claim 16 is met) asteraceae extract (e.g., bidens pilosa extract, thus the claimed bioactive agent). In addition, some or all of the following ingredients may be included: about 1-25% (e.g., about 5-30%) sunscreen and about 0.5-10% (e.g., about 1-5%) thermus thermophillus ferment [0101]. Since Boland et al teach the claimed bioactive agent bidens pilosa extract and the claimed “one or more additive agent” vitamin E at claimed concentrations topically, the claimed components are inherently going to perform the claim designated function, which is to stimulate an oxytocin receptor and thus improve the youthful appearance of the skin, no matter cited reference recognizes it or not. Furthermore, Boland et al explicitly teach “additionally, several embodiments described herein provide a rejuvenated, refreshed and more youthful appearance after daily use for 2, 4 or 6 weeks” [0039]. 
This is further supported by MPEP 2112 (I and II) which states: "[T]he discovery of a previously unappreciated property of a prior art composition, or ofa scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does notnecessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed.Cir. 2004). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subjectmatter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co.v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)"[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (thatis itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."; Abbott Labs v. GenevaPharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999); SmithKlineBeecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005). 


Claim 18 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Boland et al as applied to claims 16, 17, 19-21, and 24-28 above, as evidenced by Khemraj et al (Khemraj et al, An updated review on Bidens pilosa L. Der Pharma Chemica (2010), Volume 2, Number 3, pp. 325-337)*.
This is a new rejection necessitated by the Applicant’s amendment filed on 7/8/2022.
Khemraj et al teach herbal drugs from natural sources like plants are in used since the traditional system of medicine; they represent a precious reservoir of innovative bioactive molecules. Among them Bidens pilosa L is one of the important plant found in all tropical and subtropical region of the world. It is the herbaceous flowering plant, having white 'petals' around a intense bunch of orange florets, and it has been reported to possess effective pharmacological properties like Antibacterial activity, Anti-inflammatory and antiallergic activity, Antimalarial Activity, T helper cell modulator, Immunosuppressive antihyperglycemic, anti-hypertensive, antiulcerogenic, hepatoprotective, anti-leukemic, anticancer, antipyretic, anti-virus, anti-angiogenic, anti-rheumatic, antibiotic. The Bidens pilosa L. has various chemical constituents like polyacetylenes, Polyacetylenic glycosides, aurons, auron glycosides, p-coumeric acid derivatives, caffeoylquinic acid derivatives, pheophytins, diterpenes, tannins, phytosterols, ascorbic acid, carotene, essential oils, saponins, steroids and flavonoids and many others were recognized in this plant. In this review we provide an overview mainly on the pharmacognostic characteristics, conventional uses, phytochemistry and pharmacological actions of extracts or isolated compounds from Bidens pilosa L (see Abstract).
Therefore, as evidenced by Khemraj et al, the extract of Bidens Pilosa inherently contains the claimed steroid in claim 18.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 17, and 19-28 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Boland et al as applied to claims 16, 17, 19-21, and 24-28 above.
This is a new rejection necessitated by the Applicant’s amendment filed on 7/8/2022.
The teachings of Boland et al are set forth above and applied as before.
The teachings of Boland et al do not specifically teach vitamin A at the 0.001-2% in claims 22 and 23.
Boland et al teach anti-inflammatory agents used in the formulations described herein include but are not limited to one or more of the following: vitamin E compounds (such as disodium lauriminodipropionate tocopheryl phosphate and other tocopherols), vitamin A compounds (thus claims 22 and 23 are met), vitamin B compounds, and vitamin D compounds. In several embodiments, the anti-inflammatory agent comprises a vitamin E compound (e.g., disodium lauriminodipropionate tocopheryl phosphate). The anti-inflammatory agents are provided, in several embodiments, in a range of about 0.1% to about 20% (thus overlaps with the claimed 0.001-2%) (e.g., 0.1%, 0.5%, 0.8%, 1%, 5%, 10%, 20%, and ranges in between) % m/m, % m/v, or % v/v in the formulation. In many embodiments, the percentages provided are % m/m or % w/w [0097].
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either vitamin E or vitamin A in the composition as evidenced by Boland et al, vitamin E and vitamin A are used interchangeably in the art as anti-inflammatory agent. Determining an appropriate anti-inflammatory agent (either vitamin E or vitamin A) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.	
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655